                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE AFFIDAVIT OF
              18                      Plaintiffs,                             EDWARD SZENDREY DATED JUNE 3,
                                                                              2021 (CM/ECF 4-5)
              19           vs.
                                                                              Complaint Filed: June 4, 2021
                       County of Siskiyou; Jeremiah LaRue and                 First Amended Complaint Filed: July 15, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s
              21       Department and in their individual capacities;         Date: August 6, 2021
                       and Brandon Criss, Ed Valenzuela, Michael              Time: 10:00 AM
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,           [FEES EXEMPT PURSUANT TO
              24       in his official capacity as County Counsel for         GOVERNMENT CODE SECTION 6103]
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                   1          Defendants hereby submit their objections to the three affidavits filed to date by Edward

                   2   Szendrey in support of Plaintiffs’ original motion for TRO and preliminary injunction and the

                   3   current motion for preliminary injunction.

                   4
                       Material Objected To:                         Grounds for Objection:          Ruling on
                   5                                                                                 Objection:
                       Affidavit of Edward Szendrey June 3,          Lacks foundation.
                   6                                                                                 Sustained: ________
                       3021, ¶1
                   7                                                 Speculation.                    Overruled: ________
                       “The Siskiyou County, California
                   8   Ordinance adopted May 4, 2021 is              Inadmissible opinion.
                       discriminatory to persons of Asian
                   9   descent, specifically Asian Americans of      Irrelevant.
                       Hmong heritage. Further other actions by
              10
                       the Siskiyou Board of Supervisors,
              11       Siskiyou County Sheriff, Siskiyou County
                       District Attorney, and Siskiyou County
              12       Planning Department, reflect a racial bias
                       putting those citizens of Asian descent at
              13       risk by denying them life sustaining water,
                       fire protection, freedom of movement
              14
                       within the community, and denial of their
              15       right to own and enjoy real property
                       lawfully acquired by them. The actions of
              16       the County of Siskiyou have fostered a
                       bigoted bias against citizens of Asian
              17       descent by the general population of the
              18       County.”
                       ¶8,                                           Irrelevant.
                                                                                                     Sustained: ________
              19
                       “The Hmong in America are refugees            Prejudicial, confusing and      Overruled: ________
              20       from southeast Asia. The Hmong                misleading (FRE 403)
                       comprise the largest ethnic group involved
              21       in the U.S. Secret Army during the            Hearsay. (FRE 801)
              22       Vietnam conflict. After the war the
                       communist government of Laos began
              23       sending Hmong veterans to reeducation
                       camps. In the mindset of Pathet Lao, those
              24       that fought for the United States had put
                       an American nail in their head. To escape
              25
                       from the persecution of the Laos
              26       government, these veterans and their
                       families fled to nearby Thailand. Some
              27       fled to the jungles of Laos. After several
                       years in refugee camps, they found
              28
SPINELLI, DONALD                                                         2
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       sponsors who brought them to the United
                   1
                       States.”
                   2   ¶9                                             Irrelevant.
                                                                                                   Sustained: ________
                   3   “Historically, the Hmong have been a           Hearsay. (FRE 801)           Overruled: ________
                       people without a country of their own. The
                   4   desire of many Hmong longing for such a        Prejudicial, confusing and
                       country is relevant to the issue in Siskiyou   misleading (FRE 403)
                   5
                       County.
                   6   ¶11                                            Lacks foundation.
                                                                                                   Sustained: ________
                   7   “I researched the origins and current status   Hearsay. (FRE 801)           Overruled: ________
                       of the Shasta Vista subdivision. I toured
                   8   the subdivision and became acquainted          Inadmissible opinion. (FRE
                   9   with a number of the residents, the            701)
                       majority of whom are Hmong descent.
              10       Currently over 1,000 persons of Hmong
                       descent own and live on lots within the
              11       subdivision, at approximately 4,000
                       persons of Hmong descent live in Siskiyou
              12       County.”
              13       ¶12                                            Lacks foundation.
                                                                                                   Sustained: ________
              14       “In my research I found the Shasta Vista       Hearsay. (FRE 801)           Overruled: ________
                       subdivision was first established in the
              15       1960s and 1970s, and consisted of 1,600        Inadmissible opinion. (FRE
                       lots. To service those lots, water was         701)
              16
                       allowed to be pumped to the subdivision
              17       from a well which is now on the property
                       of alfalfa farmer Steven Griset. Ordinance
              18       20-13 specifically targets this well and
                       another well on an adjacent farm known
              19       as the Ellison farm. Water from the
                       Ellison farm also services the Shasta Vista
              20
                       subdivision.”
              21       ¶14                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
              22       “Investigator Dahmen impounded Joling’s        Irrelevant.                  Overruled: ________
                       truck telling Joling that the property he
              23       delivered water to was under
              24       investigation, and therefore he was
                       involved in illegal activity. Joling made
              25       several attempts to contact
                       Dahmen, who never returned his calls.
              26       After several weeks of being deprived of
                       his livelihood, Joling contacted a
              27       supervisor at the District Attorney’s
              28       office. That day, his truck was released to
SPINELLI, DONALD                                                          3
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       him. He was never cited or charged with
                   1
                       any offense.”
                   2   ¶15                                            Irrelevant.
                                                                                                   Sustained: ________
                   3   “Other water truck owners/operators            Hearsay. (FRE 801)           Overruled: ________
                       advised me they had been pulled over by
                   4   Investigator Dahmen. On September 25,          Prejudicial, confusing and
                       2020, 1 also interviewed water truck           misleading (FRE 403)
                   5
                       owner/operator Vinai Vang who stated
                   6   that two years earlier, he went to a county
                       office in response to a notice that a travel
                   7   trailer on his property was not in
                       compliance with county code. At the
                   8   county office, he was asked to wait. After
                       a half hour, Investigator Dahmen arrived
                   9
                       and demanded Vinai Vang surrender his
              10       cell phone or he would be arrested.
                       Dahmen
              11       questioned him about his water trucks and
                       who he made deliveries to. His cell phone
              12       was never returned to him.
              13       ¶16                                            Irrelevant.
                                                                                                   Sustained: ________
              14       “They were protesting the selling of water     Hearsay. (FRE 801)           Overruled: ________
                       to the Hmong water haulers who service
              15       the Shasta Vista Subdivision. The general      Lacks foundation.
                       sentiment of the demonstrators was the
              16       claim wells in the area had gone dry and       Inadmissible opinion. (FRE
              17       the reason was the selling of water,           701)
                       primarily by Griset, to water haulers who
              18       service the Shasta Vista subdivision.
                       According to some demonstrators the
              19       Sheriff and
                       Code Enforcement are overwhelmed and
              20
                       don’t have the manpower to deal with the
              21       cannabis grows. Therefore the only way to
                       deal with grows is to shut off the water.”
              22       ¶17                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
              23       “The protestors demonstrated a bias                                         Overruled: ________
                       against the Hmong residents, many of
              24
                       whom had moved to the area from the
              25       State of Minnesota. One man had the
                       perception that the federal government
              26       was paying Hmong to grow marijuana.
                       Others claimed the Hmong growers are
              27       not paying taxes.
              28       Demonstrators shouted “Minnesota” at
SPINELLI, DONALD                                                          4
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       pickup trucks with Minnesota license
                   1
                       plates as they left the subdivision. Some
                   2   stated the Hmong are
                       living in shanties and every winter a
                   3   couple of people die because of carbon
                       monoxide poisoning trying to heat with
                   4   propane and wood.”
                       ¶18                                            Hearsay. (FRE 801)
                   5                                                                               Sustained: ________
                   6   … “In my interview with her, Marjorie          Inadmissible opinion. (FRE   Overruled: ________
                       [King] stated the water trucks are essential   701)
                   7   for fire safety in the subdivision. She said
                       it takes up to thirty minutes for the fire     Lacks foundation.
                   8   department to respond and that the truck
                       drivers have a communications network          Prejudicial, confusing and
                   9
                       which allows them to respond to fires          misleading. (FRE 403)
              10       within a few minutes. Many fires have
                       been put out prior to the arrival of
              11       the fire department. Marjorie reported the
                       day the ordinance was enacted there was a
              12       fire and the water trucks could not
              13       respond.”
                       ¶19                                            Irrelevant.
                                                                                                   Sustained: ________
              14
                       “Marjorie talked about prejudice against       Hearsay. (FRE 801)           Overruled: ________
              15       the Hmong. She said the first year was a
                       nightmare…. Matt Rokes, who claimed to         Prejudicial, confusing and
              16       be a former gang investigator for the          misleading. (FRE 403)
              17       Siskiyou Sheriff’s Office, was on the
                       internet saying the Hmong were a
              18       dangerous drug cartel, and would be
                       shooting each other, stealing, promoting
              19       teenage prostitution, and eating dogs.”
                       ¶20                                            Lacks foundation.
              20                                                                                   Sustained: ________
              21       “Nearly every night, whites were coming        Hearsay. (FRE 801)           Overruled: ________
                       in crashing gates, shooting up water tanks,
              22       kicking in doors, trashing houses and          Prejudicial, confusing and
                       strewing belongings on the ground. They        misleading. (FRE 403)
              23       then took pictures of the damage they
                       caused and posted them on social media         Irrelevant.
              24
                       with comments about how trashy the
              25       Hmong were. Marjorie said hundreds of
                       generators were stolen.”
              26       ¶21                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
              27       “She stated that at meetings of the            Prejudicial, confusing and   Overruled: ________
              28       association, other property owners would       misleading. (FRE 403)
SPINELLI, DONALD                                                          5
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       yell at the Hmong they didn’t belong there
                   1
                       and needed to get out.”                       Irrelevant.
                   2   ¶22                                           Hearsay. (FRE 801)
                                                                                                  Sustained: ________
                   3   “In the course of my investigation, I         Prejudicial, confusing and   Overruled: ________
                       researched the issue of domestic water        misleading. (FRE 403)
                   4   consumption. According to the USGS,
                       average domestic water usage in the           Irrelevant.
                   5
                       United States is 82.3 gallons of water per
                   6   day with usage in California being greater    Inadmissible opinion. (FRE
                       than the average usage. The Brookings         701)
                   7   Institute has determined that domestic
                       water use per Capita in California is 124
                   8   gallons per day. See The Hamilton Project
                       Report entitled “Domestic Water Use
                   9
                       per Capita (in gallons per day) by State,
              10       2005,” attached hereto as Exhibit
                       A. Based on that data, the 4,000 people in
              11       the Siskiyou County Hmong community
                       would require 329,200 gallons of water a
              12       day for domestic use using the nationwide
              13       average, or 469,000 gallons of water a
                       day….”
              14       ¶23                                           Lacks foundation.
                                                                                                  Sustained: ________
              15       “Farmer Steve Griset provides private         Hearsay. (FRE 801)           Overruled: ________
                       water trucks approximately 325,000
              16       gallons of water per day.”                    Irrelevant.
              17       ¶24                                           Irrelevant.
                                                                                                  Sustained: ________
              18       “Mr. Griset himself uses 6 million gallons    Hearsay. (FRE 801)           Overruled: ________
                       of water per day to water his personal hay
              19       fields.”
                       ¶25                                           Hearsay. (FRE 801)
              20                                                                                  Sustained: ________
              21       “Mr. Griset provides private water trucks     Irrelevant.                  Overruled: ________
                       approximately 16 million gallons of water
              22       per year.”
                       ¶26                                           Lacks foundation.
              23                                                                                  Sustained: ________

              24       “Mr. Enloe is respected by all sides in the   Hearsay. (FRE 801)           Overruled: ________
                       issue as the foremost expert on
              25       groundwater in Siskiyou County. Mr.           Inadmissible opinion. (FRE
                       Enloe stated the Griset and Ellison wells     701)
              26       are on excellent aquifers, each well
                       producing thousands of gallons per minute
              27       and lower the water table a very minimal
              28       amount. He said at 2.44 acre feet per day,
SPINELLI, DONALD                                                         6
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       the aquifer had ‘not been challenged yet.’”
                   1
                       ¶27                                         Lacks foundation.
                                                                                                  Sustained: ________
                   2
                       “Mr. Enloe described the local issues as an   Hearsay. (FRE 801)           Overruled: ________
                   3   emotional issue not related to the data.
                       Those complaining about water shortage        Inadmissible opinion. (FRE
                   4   in Big Springs basin are on a different       701)
                       aquifer and are suffering from seasonal
                   5
                       drought. According to Mr. Enloe, their        Prejudicial, confusing and
                   6   shortages are not due to water use by the     misleading. (FRE 403)
                       farmers. He reported the farmers consume
                   7   the same amount of water each year
                       regardless of (sic) it is sold to others or
                   8   used on their crops. The water being sold
                       is diverted from crop production. These
                   9
                       farmers turn on their pumps in the spring
              10       and turn them off in the fall during the
                       time the pumps are on, water is pumped
              11       continuously.”
                       ¶28                                           Lacks foundation.
              12                                                                                  Sustained: ________

              13       [The verbiage in ¶28 is exactly the same      Hearsay. (FRE 801)           Overruled: ________
                       as ¶27.]
              14                                                     Inadmissible opinion. (FRE
                                                                     701)
              15
                                                                     Prejudicial, confusing and
              16                                                     misleading. (FRE 403)
              17
                       ¶30                                           Irrelevant.
                                                                                                  Sustained: ________
              18
                       “1 spoke with local farmer Steven Griset,     Hearsay. (FRE 801)           Overruled: ________
              19       whose well supplied water to the water
                       trucks. He stated that in 2016 or 2017,
              20
                       District Attorney Investigator Doug
              21       Dahmen advised Griset’s girlfriend Linda
                       Rose they were selling water for pot
              22       growing. In 2019, Dahmen approached
                       Steve Griset and asked how much he was
              23       selling the water for. Griset advised
                       Dahmen he was receiving .01 cents per
              24
                       gallon.”
              25       ¶31                                           Hearsay. (FRE 801)
                                                                                                  Sustained: ________
              26       “The current ordinance bans over 100       Misstatement of Ordinance.      Overruled: ________
                       gallons of water from being transported on
              27       certain roads without a special permit.”
              28
SPINELLI, DONALD                                                         7
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       ¶32                                            Lacks foundation.
                   1                                                                               Sustained: ________
                   2   “In the course of my investigation, I have     Inadmissible opinion. (FRE   Overruled: ________
                       become familiar with the roads                 701)
                   3   surrounding the Shasta Vista Subdivision
                       and the local area…. The ordinance             Prejudicial, confusing and
                   4   targets roads used by the Hmong residents      misleading. (FRE 403)
                       and excludes other areas of the county.”
                   5
                       ¶33                                            Lacks foundation.
                                                                                                   Sustained: ________
                   6
                       … “This portion of the ordinance restricts     Inadmissible opinion. (FRE   Overruled: ________
                   7   all water being transported to that            701)
                       community.”
                   8                                                  Prejudicial, confusing and
                                                                      misleading. (FRE 403)
                   9

              10                                                      Misstatement of Ordinance.

              11       ¶34                                            Vague.
                                                                                                   Sustained: ________
              12       … “Many residents of Asian descent live        Lacks foundation.            Overruled: ________
              13       in this area.”
                                                                      Irrelevant.
              14
                                                                      Prejudicial, confusing and
              15                                                      misleading. (FRE 403)
              16
                       ¶35                                            Lacks foundation.
                                                                                                   Sustained: ________
              17
                       … “Approximately one-quarter mile north        Inadmissible opinion. (FRE   Overruled: ________
              18       of the intersection of these two roads is a    701)
                       water station on which Hmong water
              19       truck owners/operators obtain water.”          Irrelevant.
                       ¶37                                            Hearsay. (FRE 801)
              20                                                                                   Sustained: ________
              21       “On October 8 2020, Montague resident          Irrelevant.                  Overruled: ________
                       John Spencer reported he was in the
              22       McDoel and Dorris area and observed
                       Hmong water truck drivers getting water
              23       directly from pivots. He inquired at a store
              24       and was told the Hmong are buying water
                       from the farmers in that area. He was also
              25       told there had been no intervention by the
                       authorities.”
              26       ¶38                                            Irrelevant.
                                                                                                   Sustained: ________
              27       “Cannabis cultivation in Siskiyou County       Lacks foundation.            Overruled: ________
              28       is not limited to the areas affected by the
SPINELLI, DONALD                                                          8
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       current ordinance. Nor is cannabis            Inadmissible opinion. (FRE
                   1
                       cultivation in Siskiyou County limited to     701)
                   2   those of Asian descent.”
                       ¶39                                           Prejudicial, confusing and
                   3                                                 misleading. (FRE 403)        Sustained: ________
                       The Siskiyou County 2021 Annual                                            Overruled: ________
                   4   Strategic Plan, prepared by Undersheriff      Hearsay. (FRE 801)
                       Karl G. Houtman, describes the illegal
                   5
                       cannabis issues faced by that county, and     Prejudicial, confusing and
                   6   is attached here as Exhibit B.”               misleading. (FRE 403)

                   7   ¶43                                           Prejudicial, confusing and
                                                                     misleading. (FRE 403)        Sustained: ________
                   8   “He estimated upwards of 2,500 illegal                                     Overruled: ________
                   9   marijuana cultivation sites in Siskiyou       Hearsay. (FRE 801)
                       County, only 80 of which are believed to
              10       be in the Shasta Vista subdivision.”          Prejudicial, confusing and
                                                                     misleading. (FRE 403)
              11
                       ¶44                                           Prejudicial, confusing and
              12                                                     misleading. (FRE 403)        Sustained: ________

              13       “Undersheriff Houtman’s report included                                    Overruled: ________
                       photographs of cultivation sites in the       Hearsay. (FRE 801)
              14       Mount Shasta Vista subdivision. He
                       described the area as a 600 acre              Prejudicial, confusing and
              15       parcel which included 80 cultivation          misleading. (FRE 403)
                       sites.”
              16
                       ¶51                                           Lacks foundation.
                                                                                                  Sustained: ________
              17
                       “Siskiyou County has put a cap on new         Inadmissible opinion. (FRE   Overruled: ________
              18       wells resulting in Hmong being unable to      701)
                       provide for their own water.”
              19                                                     Prejudicial, confusing and
                                                                     misleading. (FRE 403)
              20
                       ¶52                                           Lacks foundation.
                                                                                                  Sustained: ________
              21
                       “The County of Siskiyou is seeking to         Inadmissible opinion. (FRE   Overruled: ________
              22       condemn wells determined to provide           701)
                       water to cannabis growers… Kirk
              23       Skierski, Deputy Director of the Planning     Hearsay. (FRE 801)
              24       Division has proposed the Board consider
                       a number of motions addressing the sale       Irrelevant.
              25       of water by farmers and declaring their
                       wells nuisances. He has proposed the
              26       hiring of an outside law firm to assist the
                       county in drafting ordinances aimed at
              27       capping wells.”
              28
SPINELLI, DONALD                                                         9
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       ¶53                                          Inadmissible opinion. (FRE
                   1                                                                             Sustained: ________
                                                                    701)
                   2   “In the course of my investigation I found                                Overruled: ________
                       no determinative effort by the county to    Irrelevant.
                   3   work with the residents of the Shasta Vista
                       Subdivision to resolve these issues.”       Prejudicial, confusing and
                   4                                               misleading. (FRE 403)
                   5
                       ¶54                                          Prejudicial, confusing and
                                                                    misleading. (FRE 403)        Sustained: ________
                   6
                       “On May 22, 2021 I interviewed Pao Lee.                                   Overruled: ________
                   7   He stated on May 14, 2021 he was driving Hearsay. (FRE 801)
                       his pickup truck carrying a 125-gallon
                   8   water tank. He stated the tank contained
                       120 gallons of water he was transporting
                   9
                       from a friend’s to his grandfather. The
              10       amount of water could be determined by
                       markings on the tank. Antonio Lee was a
              11       passenger in his vehicle. Pao Lee stated he
                       traveled on Highway A12 from Highway
              12       97 and turned onto Bonanaza Road in the
              13       Montague area. A Sheriff’s deputy that
                       was following him, passed Pao’s vehicle;
              14       drove ahead of him; made a U-turn in
                       front of him and blocked his path going
              15       forward. A male officer approached his
                       vehicle and went to the back of to observe
              16       the water tank. The officer took pictures of
              17       the water tank. The officer told him he
                       was carrying too much water and he was
              18       going to take his car in for evidence.
                       According to Pao Lee the officer stated: ‘I
              19       know you are going to use it for
                       marijuana.’ The officer told him he was
              20       seizing the vehicle and they were not
              21       letting it out ‘until the case is closed.’ Pao
                       Lee stated his vehicle was driven off by a
              22       female deputy.”
                       ¶56                                            Irrelevant.
              23                                                                                 Sustained: ________
                       “On May 23, 2021 I interviewed Shasta        Prejudicial, confusing and   Overruled: ________
              24
                       Vista Subdivision resident Russell Mathis.   misleading. (FRE 403)
              25       Mr. Mathis advised me he moved to
                       Shasta Vista in the year 2013. Mr. Mathis    Hearsay. (FRE 801)
              26       stated he does not have a well on his
                       property. Prior to the Hmong moving into
              27       the subdivision he purchased water at the
                       Yreka fire station for $2.00 for 500
              28
SPINELLI, DONALD                                                       10
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       gallons. Later the water distribution was
                   1
                       transferred to the car wash. After the
                   2   arrival of the Hmong in the area the
                       water distribution was limited to those
                   3   living in the Yreka zip code and he could
                       no longer buy water there.”
                   4   ¶57                                             Irrelevant.
                                                                                                    Sustained: ________
                   5
                       “He stated he and other residents who are       Prejudicial, confusing and   Overruled: ________
                   6   not cannabis growers are victims of the         misleading. (FRE 403)
                       county ordinance. They too depend on the
                   7   water trucks for their gardens, animals,        Hearsay. (FRE 801)
                       and personal consumption.”
                   8   ¶58                                             Irrelevant.
                                                                                                    Sustained: ________
                   9
                       “Mr. Mathis stated it is not a good time to     Prejudicial, confusing and   Overruled: ________
              10       not have water. They are in an extreme          misleading. (FRE 403)
                       drought, a pandemic, and there is extreme
              11       fire danger this time of year. In the case of   Hearsay. (FRE 801)
                       a fire there are only two ways in and two
              12       ways out. There are narrow dirt roads.          Inadmissible opinion. (FRE
              13       With fire trucks coming in and thousands        701)
                       of people trying to get out they won’t get
              14       out. They depend on the water trucks to
                       provide water for fire protection.”
              15       ¶59                                             Irrelevant.
                                                                                                    Sustained: ________
              16
                       “Mr. Mathis stated there is no need to          Prejudicial, confusing and   Overruled: ________
              17       punish those that don’t have a garden or        misleading. (FRE 403)
                       have a garden just to get by. He said it is
              18       illegal to collect rainwater. At                Hearsay. (FRE 801)
                       the same time people outside the area can
              19       fill pools. Farmers can run sprinklers all      Inadmissible opinion. (FRE
                       day. He described the taking away water         701)
              20
                       as cruel and racist.”
              21       ¶60                                             Hearsay. (FRE 801)
                                                                                                    Sustained: ________
              22       “Russel said he gets along well with his        Irrelevant.                  Overruled: ________
                       Hmong neighbors. They keep him safe,
              23       supply him with water, and if he needs
              24       anything they help him….
                       He is now afraid to go out and fix the
              25       roads because he may get in trouble for
                       aiding and abetting the Hmong. He said
              26       these people are really good to him.”
                       ¶61                                             Hearsay. (FRE 801)
              27                                                                                    Sustained: ________

              28       “Mr. Mathis stated there is a racial bias       Inadmissible opinion. (FRE   Overruled: ________
SPINELLI, DONALD                                                           11
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       against the Hmong. They cannot get             701)
                   1
                       permits to drill wells. Local gas stations
                   2   are instructed not to provide fuel to Asians   Lacks foundation.
                       filling gas cans because it would be used
                   3   for pumps and generators.”                     Prejudicial, confusing and
                                                                      misleading. (FRE 403)
                   4

                   5

                   6

                   7   ¶62                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
                   8   “He feels everything is aimed at the Asian     Inadmissible opinion. (FRE   Overruled: ________
                       community. Mr. Mathis stated all Asians        701)
                   9
                       are targeted for ‘aiding and abetting’ with
              10       no concern if they are growing or not. He      Prejudicial, confusing and
                       said the new Sheriff, Jeremiah LaRue, has      misleading. (FRE 403)
              11       come in with ‘guns a blazing’ just to
                       please members of the Board of
              12       Supervisors. He described it as racism in
              13       the name of drought.”
                       ¶63                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
              14
                       “Mr. Mathis feels he is being penalized        Irrelevant.                  Overruled: ________
              15       and it is not right to
                       punish everybody. He cannot go get water       Prejudicial, confusing and
              16       from somewhere and bring it to his home.       misleading. (FRE 403)
              17       He said there are a few houses in the
                       subdivision that have wells and share
              18       water with the others. That is how they are
                       surviving at the moment.”
              19       ¶64                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
              20
                       “On May 22, 2021 A Hmong woman                 Irrelevant.                  Overruled: ________
              21       spoke to me under the condition of
                       anonymity. She stated her daughter came        Prejudicial, confusing and
              22       home telling her about being confronted at     misleading. (FRE 403)
                       school by a Caucasian student who told
              23       her the Hmong had been stealing their
                       water.”
              24
                       ¶65                                            Hearsay. (FRE 801)
                                                                                                   Sustained: ________
              25
                       “She told me elderly Hmong women were          Irrelevant.                  Overruled: ________
              26       fearful of leaving the Shasta Vista
                       Subdivision because of the Deputies            Prejudicial, confusing and
              27       stationed at the entrance.”                    misleading. (FRE 403)
              28
SPINELLI, DONALD                                                          12
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       ¶66                                          Hearsay. (FRE 801)
                   1                                                                             Sustained: ________
                   2   “She also told me of speaking to a Hmong     Irrelevant.                  Overruled: ________
                       woman who said she went to the city park
                   3   in Mt. Shasta to get water in a 5 gallon     Prejudicial, confusing and
                       jug. There was a fence around the water      misleading. (FRE 403)
                   4   source and the woman was told Asians
                       could not get water because they would
                   5
                       use it for growing marijuana. Non-Asian
                   6   persons were allowed to get water.”
                       ¶68                                          Lacks foundation.
                   7                                                                             Sustained: ________
                       “On May 22, 2021, 1 spoke with               Irrelevant.                  Overruled: ________
                   8   Montague resident Peter Thao. He stated
                       on May 14, 2021 he attended a community      Prejudicial, confusing and
                   9
                       meeting which addressed the new water        misleading. (FRE 403)
              10       truck ordinance…. Peter Thao stated in his
                       address to the meeting Supervisor Haught     Hearsay. (FRE 801)
              11       stated it is California State law only
                       allows 25 gallons of water per person per
              12       day.”
              13       ¶69                                          Irrelevant.
                                                                                                 Sustained: ________
              14       “On May 23, 2021 I received a phone call     Prejudicial, confusing and   Overruled: ________
                       from Steven Griset. He observed a            misleading. (FRE 403)
              15       Sheriffs deputy tear down three signs that
                       were posted on his property, and put them    Hearsay. (FRE 801)
              16       in the trunk of his vehicle.”
              17       ¶70                                          Prejudicial, confusing and
                                                                    misleading. (FRE 403)        Sustained: ________
              18       “On May 25, 2021 I spoke with an Hmong                                    Overruled: ________
                       resident of the Shasta Vista subdivision.  Hearsay. (FRE 801)
              19       He stated that he prefers to be anonymous.
                       He stated he attempted to obtain a permit
              20
                       to carry 100 gallons or more of water by
              21       first calling the City of Yreka. He was
                       then referred to the Siskiyou County
              22       Planning Department. He spoke to a
                       woman at the Planning Department and
              23       inquired about how he could get a permit.
                       The county employee became upset with
              24
                       the caller and stated: ‘we know what
              25       you're going to use that water for.’ The
                       man persisted, stating that the ordinance
              26       allowed him to transport up to 100 gallons
                       and he wanted to know where he could get
              27       water. The county employee became
              28       upset, she replied she would look into it
SPINELLI, DONALD                                                        13
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
                       and hung up on him.”
                   1

                   2
                       Dated: July 29, 2021                               SPINELLI, DONALD & NOTT
                   3

                   4
                                                                          By: /s/ J. Scott Donald
                   5
                                                                                 J. SCOTT DONALD
                   6                                                             Attorneys for Defendants

                   7

                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                     14
     & NOTT             DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF EDWARD SZENDREY DATED 6/3/21 (CM/ECF 4-5)
